Title: From Thomas Jefferson to Henry Dearborn, 18 July 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Dear General 
                     
                     Washington July 18. 08
                  
                  I had written to Governor Claiborne according to what had been agreed between you & myself after which I recieved a letter from Pitot on behalf of the canal company of NO. which should have accompanied the printed report I communicated to you. the letter agrees with the report and asks specifically that we should either lend them 50,000. D. or buy the remaining fourth part of their shares now on hand. on consultation with mr Madison, Gallatin & Rodney, we concluded it best to say we would lend them a sum of money if they would agree to lay out the whole of it in making the canal from the Misipi round the town to it’s junction with the Canal of Carondelet; & I wrote to Claiborne to sound the members of the company & to find out if there were any modifications which would render the proposition more acceptable, to communicate them to me, and that when I should have an opportunity of consulting you, we would make the proposition in form.
                  I send you a letter of Genl. Wilkinson’s, the papers it covered, & my answer which will sufficiently explain themselves. that in cases of military operations some occasions for secret service money must arise is certain. but I think that they should be more fully explained to the government than the Genl. has done, seems also proper.
                  Mr. Smith will send you some British complaints on our fortifying Moose island, and the kind of answer recommended on consultation with the heads of departments.
                  We have such complaints of the breach of embargo by fraud & force on our Northern water line that I must pray your cooperation with the Secy. of the Treasury by rendezvousing as many new recruits as you can in that quarter. the Osage brought us nothing in the least interesting. I salute you with affection & respect.
                  
                     Th: Jefferson 
                     
                  
               